DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al (US 2014/0120730)
     It is noted that claims 1-7 drawn to a composition claim and the recitations of “for forming a resist underlayer film for lithography, the resist underlayer film for lithography containing silicon and being dissolved and removed with an alkaline developer in accordance with a resist pattern together with an upper layer resist during development of the upper layer resist” and “for forming a resist underlayer film for lithography” is considered as functional language/intended use of the composition. According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does 
Nakajima discloses a composition comprises a silane compound containing a hydrolyzable silane (page 4, para 0053, page 7, para 0080), which reads on the claimed component (a) 
a photoacid generator (page 24, para 0183-0184), which reads on the claimed element (b), which is an element of causing dissolution in an alkaline developer, as an element independent of the component (a) because the applicants disclose that “When the element (b), which is an element of causing dissolution in an alkaline developer, is the photoacid generator (b2), a carboxyl group or a hydroxyl group contained in a unit structure” in paragraph 0020 of the instant specification 
   Regarding claim 2, Nakajima discloses the composition comprises a hydrolyzable silane of the following Formula (2):

    PNG
    media_image1.png
    47
    353
    media_image1.png
    Greyscale

wherein R2 is an organic group containing a phenolic hydroxyl group and is bonded to the silicon atom via an Si-C bond, R3 is an alkyl group and is bonded to the silicon atom via an Si-C bond
, R4 is an alkoxy group and a’ is an integer of 1, b is an integer of 0 or 1 and (a’+b ) is an integer of 1 or 2 (page 2, para 0015), which reads on the claimed Formula (1) wherein R1 is an organic group containing a phenolic hydroxyl group and is bonded to the silicon atom via an Si-C bond
2 is an alkyl group and is bonded to the silicon atom via an Si-C bond , R3 is an alkoxy group, a is an integer of 1, b is an integer of 0 or 1 and a+b is an integer of 1 or 2, and wherein the hydrolyzable silane of Formula (2) is contained in an amount of 40% by mole relative to the entire silane ( page 4, para 0049), which reads on wherein the hydrolyzable silane of the claimed Formula (1) is contained in an amount of 30% by mole to 100% by mole relative to the entire silane.
Regarding claim 4, Nakajima discloses that the composition comprises an organosilicon compound of the Formula (3):

    PNG
    media_image2.png
    62
    357
    media_image2.png
    Greyscale

wherein R 5 is an alkyl group and is bonded to the silicon atom via an Si-C bond, R 6 is an alkoxy group and a” is an integer of 0 to 3 ( page 2, para 0016), which reads on the claimed organosilicon compound of Formula (2)/an additional hydrolysable silane wherein R 4 is an alkyl group and is bonded to the silicon atom via an Si-C bond, R 5 is an alkoxy group and e is an integer of 0 to 3
Regarding claim 5, Nakajima discloses that the composition comprises, as a polymer, a hydrolyzable silane of Formula (2) and a hydrolyzable silane of Formula (3) (page 2, para 0015-0016, page 3, para 0036), which reads on the composition comprises, as a polymer,  a hydrolysate of a hydrolyzable silane of the claimed Formula (1)  and a hydrolyzable silane of the claimed Formula (2) 
Regarding claim 6, Nakajima discloses that the composition further comprises an acid (page 4, para 0051)


Claim(s) 1, 4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibayama et al (US 2013/0078814)
 It is noted that claims 1, 4, 6-7 drawn to a composition claim and the recitations of “for forming a resist underlayer film for lithography, the resist underlayer film for lithography containing silicon and being dissolved and removed with an alkaline developer in accordance with a resist pattern together with an upper layer resist during development of the upper layer resist” and “for forming a resist underlayer film for lithography” is considered as functional language/intended use of the composition. According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Thus, the examiner does not give any patentable weight on the intended use of the composition. Further it is noted that the language of “a resist underlayer film for lithography, the resist underlayer film for lithography containing silicon and being dissolved and removed with an alkaline developer in accordance with a resist pattern together with an upper layer resist during development of the upper layer resist” is not part of the claimed composition
  Shibayama discloses a composition comprises a silane compound containing a hydrolyzable silane (page 2, para 0016), which reads on the claimed component (a) 

 Regarding claim 4, Shibayama discloses that the composition comprises an organosilicon compound of the Formula (2):

    PNG
    media_image3.png
    59
    375
    media_image3.png
    Greyscale

wherein R 4 is an alkyl group and is bonded to the silicon atom via an Si-C bond, R 5 is an alkoxy group and a is an integer of 0 to 3 (page 2, para 0017), which reads on the claimed organosilicon compound of Formula (2)/an additional hydrolysable silane wherein R 4 is an alkyl group and is bonded to the silicon atom via an Si-C bond, R 5 is an alkoxy group and e is an integer of 0 to 3 and the formula (3)

    PNG
    media_image4.png
    41
    351
    media_image4.png
    Greyscale

wherein R 6 is an alkyl group and is bonded to the silicon atom via an Si-C bond, R 7 is an alkoxy group, Y is alkylene group, c is an integer of 0 or 1, b is an integer of 0 or 1 (page 2, para 0017), which reads on the claimed Formula (3), wherein R 6 is an alkyl group and is bonded to the silicon atom via an Si-C bond, R 7 is an alkoxy group, Y is alkylene group, c is an integer of 0 or 1 and d is an integer of 0 or 1

Regarding claim 7, Shibayama discloses that the composition further comprises water (page 26, para 0162)

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al (US 2014/0120730)
Nakajima discloses a method for producing a resist underlayer film for lithography, the method comprising a step of applying a composition for forming a resist underlayer film for lithography onto a semiconductor substrate (page 1, para 0011, page 3, para 0033), the composition comprises a silane compound containing a hydrolyzable silane (page 4, para 0053, page 7, para 0080), which reads on the claimed component (a), a photoacid generator (page 24, para 0183-0184), which reads on the claimed element (b), which is an element of causing dissolution in an alkaline developer, as an element independent of the component (a) because the applicants disclose that “When the element (b), which is an element of causing dissolution in an alkaline developer, is the photoacid generator (b2), a carboxyl group or a hydroxyl group contained in a unit structure” in paragraph 0020 of the instant specification; a step of baking the composition for forming a resist underlayer film for lithography ( page 25, para 0199-0200)

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibayama et al (US 2013/0078814)
Shibayama discloses a method for producing a resist underlayer film for lithography, the method comprising a step of applying a composition for forming a resist underlayer film for lithography onto a semiconductor substrate (page 20, para 0111-0112), the composition 
 comprises a silane compound containing a hydrolyzable silane (page 2, para 0016), which reads on the claimed component (a) ; a photoacid generator (page 18, para 0092-0093), which reads on the claimed element (b), which is an element of causing dissolution in an alkaline developer, as an element independent of the component (a) because the applicants disclose that “When the element (b), which is an element of causing dissolution in an alkaline developer, is the photoacid generator (b2), a carboxyl group or a hydroxyl group contained in a unit structure” in paragraph 0020 of the instant specification; a step of baking the composition for forming a resist underlayer film for lithography ( page 20, para 0112)

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al (US 2014/0120730)
  Nakajima discloses a method for producing a semiconductor device (page 1, para 0011), the method comprising:
 a step applying a composition for forming a resist underlayer film for lithography onto a semiconductor substrate (page 1, para 0011, page 3, para 0033), the composition comprises a silane compound containing a hydrolyzable silane (page 4, para 0053, page 7, para 0080), which reads on the claimed component (a), a photoacid generator (page 24, para 0183-0184), which reads on the claimed element (b), which is an element of causing dissolution in an alkaline developer, as an element independent of the component (a) because the applicants disclose 
 a step of baking the composition for forming a resist underlayer film for lithography, to thereby form a resist underlayer film for lithography  ( page 25, para 0199-0201)
 a step  of applying a resist composition to the surface of the underlayer film, to thereby form a resist film ( page 25, para 0202-0204)
 a step of exposing the resist film to light ( page 26, para 0207)
 a step of developing the resist and removing the resist underlayer film for lithography in accordance with a resist pattern by using an alkaline developer, to thereby form a pattern transferred from the resist pattern ( page 26, para 0210-0211)
 a step of processing the semiconductor substrate with the patterned resist and resist underlayer film for lithography ( page 26, para 0212-0214)

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al (US 2014/0120730)
   Nakajima discloses a method for producing a semiconductor device (page 1, para 0011), the method comprising:
  a step of forming an organic underlayer film on the surface of a semiconductor substrate ( page 3, para 0029, 0033)
  a step of applying a composition for forming a resist underlayer film for lithography to the surface of the organic underlayer film  (page 1, para 0011, page 3, para 0033-0034), the 
a step of baking the composition for forming a resist underlayer film for lithography, to thereby form a resist underlayer film for lithography  ( page 25, para 0199-0201)
 a step of applying a resist composition to the surface of the resist underlayer film for lithography, to thereby form a resist film  ( page 25, para 0202-0204)
 a step  of exposing the resist film to light ( page 26, para 0207)
 a step of developing the resist after the light exposure and removing the resist underlayer film for lithography in accordance with a resist pattern by using an alkaline developer, to thereby form a pattern transferred from the resist pattern  ( page 26, para 0210-0211)
a step of etching the organic underlayer film with the patterned resist underlayer film for lithography ( page 26, para 0214-0215)
a step of processing the semiconductor substrate with the patterned organic underlayer film ( page 26, para 0218-0219)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2014/0120730) as applied to claims 1-2, 4-7 above and further in view of Kinsho et al (US 2010/00304295)
    The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 3, Nakajima fails to disclose the limitation of wherein the element (b2) (a photoacid generator) is contained in an amount of 30% by mass to 60% by mass relative to the entire silane as a mixture of the component (a) and the element (b)
   Kinsho discloses a resist composition comprises a photoacid generator in an amount of 40 % by mass to the entire composition (page 31, para 0109-0110)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima’s composition by employing the photoacid generator in an appropriate amount of 40% by mass relative to the entire silane as a mixture of the component (a) and the element (b) to prevent the problem of degraded resolution and resist peeling as taught in Kinsho (page 31, para 0110)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2014/0120730) as applied to claim 9 above and further in view of  Someya et al (US 2015/0316850)
  The features of claim 9 are set forth in paragraph 6 above. Unlike the instant claimed invention as per claim 10, Nakajima fails to disclose a step of removing the resist underlayer film used for the substrate processing with an alkaline aqueous solution after the step of processing the semiconductor substrate with the patterned resist and resist underlayer film for lithography
 Someya discloses a lithography process comprises a step of removing a resist film used for the substrate processing with an alkaline aqueous solution after the step of processing the semiconductor substrate with a patterned resist ( page 3, para 0032, page 13, para 0087-0089, page 16, para 0119)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of removing the resist film used for the substrate processing with an alkaline aqueous solution after the step of processing the semiconductor substrate with a patterned resist in Nakajima’s method in order to decrease damage to the substrate during removal as taught in Someya (page 16, para 0119)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2014/0120730) as applied to claim 11 above and further in view of  Someya et al (US 2015/0316850)

 Someya discloses a lithography process comprises a step of removing a resist film used for the substrate processing with an alkaline aqueous solution after the step of processing the semiconductor substrate with a patterned resist ( page 3, para 0032, page 13, para 0087-0089, page 16, para 0119)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of removing the resist film used for the substrate processing with an alkaline aqueous solution after the step of processing the semiconductor substrate with a patterned resist in Nakajima’s method in order to decrease damage to the substrate during removal as taught in Someya (page 16, para 0119)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713